            Case 3:18-cv-01905-MO           Document 63   Filed 04/19/19    Page 1 of 4




    Joe R. Traylor, OSB No. 964412
    E-mail: jrt@hartwagner.com
    Holly E. Pettit, OSB No. 003506
    E-mail: hep@hartwagner.com
    HART WAGNER LLP
    1000 S.W. Broadway, Twentieth Floor
    Portland, Oregon 97205
    Telephone: (503) 222-4499
    Facsimile: (503) 222-2301

          Of Attorneys for The New IEM, LLC

                           IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                          PORTLAND DIVISION

    UNITED STATES OF AMERICA for the use          Case No. 3:18-cv-01905-SB
    and benefit of CONSOLIDATED
    ELECTRICAL DISTRIBUTORS, INC., a
    Delaware corporation, dba CED POWER,

                 Plaintiffs,

          v.                                      THE NEW IEM, LLC’S RESPONSE TO
                                                  PLAINTIFF’S MOTION FOR A
    NOVA GROUP, INC., a California                TEMPORARY RESTRAINING ORDER
    corporation; FEDERAL INSUANCE                 AND PRELIMINARY INJUNCTION
    COMPANY, an Indiana corporation; and
    LIBERTY MUTUAL INSURANCE
    COMPANY, a Massachusetts corporation,

                 Defendants.                      Oral Argument Requested

    UNITED STATES OF AMERICA for the use
    and benefit of CONSOLIDATED
    ELECTRICAL DISTRIBUTORS, INC., a
    Delaware corporation, dba CED POWER,

                 Third-Party Plaintiff,

          v.

    INDUSTRIAL ELECTRIC MFG., INC., a
    suspended California entity; and RESOURCE
    ENGINEERED PRODUCTS, LLC, an Oregon
    limited liability company; and THE NEW
    IEM, LLC, a California limited liability
    company,
                 Third-Party Defendants.
Page 1 - THE NEW IEM, LLC’S RESPONSE TO PLAINTIFF’S                    HART WAGNER LLP
                                                                 1000 SW Broadway, Twentieth Floor
       MOTION FOR A TEMPORARY RESTRAINING                              Portland, Oregon 97205
       ORDER AND PRELIMINARY INJUNCTION                               Telephone: (503) 222-4499
                                                                      Facsimile: (503) 222-2301
             Case 3:18-cv-01905-MO           Document 63       Filed 04/19/19         Page 2 of 4




           Plaintiff/Third-Party Plaintiff United States of America for the use and benefit of

    Consolidated Electrical Distributors, Inc. (“CED”) and Third-Party Defendant The New IEM,

    LLC (“IEM”) disagree as to whether CED’s third-party claims against IEM should proceed in

    this action or in arbitration. IEM filed a motion to dismiss, or in the alternative, to stay CED’s

    third-party claims against IEM, pending arbitration (“Motion to Dismiss”) (ECF No. 46). The

    Motion to Dismiss will resolve the parties’ dispute and ensure the parties proceed only in the

    appropriate forum.

           After IEM filed the Motion to Dismiss, CED moved for entry of a temporary restraining

    order and preliminary injunction (“TRO Motion”) enjoining third-party The New IEM, LLC

    (“IEM”) from “instituting, filing, advancing, litigating, pursuing, facilitating, or in any way

    attempting to participate in arbitration” for claims raised in the current lawsuit. (ECF No. 49, pp.

    1-2.) At the time the TRO Motion was filed, an arbitration action between CED and IEM, filed

    with the American Arbitration Association (AAA) concerning the issues raised in this lawsuit

    was pending in California. Subsequently, however, the AAA dismissed the arbitration action,

    indicating that the AAA lacked jurisdiction to proceed in the absence of written party agreement

    or court order. (Exhibit C to CED’s Declaration in Support of Plaintiff’s Response to IEM’s

    Motion to Dismiss, p. 1) (ECF No. 56).

           CED’s TRO Motion is moot. There is no arbitration proceeding, at the present time and,
    therefore, no arbitration to enjoin. CED’s request for a TRO or preliminary injunction has “lost

    its character as a present, live controversy of the kind that must exist if [the Court is] … to avoid

    advisory opinions or abstract propositions of law.” Lindguist v. Idaho State Bd. Of

    Corrections, 776 F.2d 851, 853–54 (9th Cir. 1985) (quotations omitted). Entry of preliminary

    injunctive relief would have no effect on the parties, at this time.

           CED will likely argue that it requires a TRO or preliminary injunction to prevent IEM

    from potentially instituting an arbitration action, some time in the future. However, the

    substantive legal dispute regarding the arbitrability of CED’s third-party claims is already before


Page 2 - THE NEW IEM, LLC’S RESPONSE TO PLAINTIFF’S                              HART WAGNER LLP
                                                                           1000 SW Broadway, Twentieth Floor
       MOTION FOR A TEMPORARY RESTRAINING                                        Portland, Oregon 97205
       ORDER AND PRELIMINARY INJUNCTION                                         Telephone: (503) 222-4499
                                                                                Facsimile: (503) 222-2301
               Case 3:18-cv-01905-MO         Document 63       Filed 04/19/19       Page 3 of 4




    the Court as a result of IEM’s Motion to Dismiss. IEM expects that dispute to be resolved by

    this Court, on its merits, as a result of that pending motion.

           A TRO or preliminary injunction would have potential relevance to the parties only

    before the Court decides the merits of the arbitrability issue raised in the Motion to Dismiss.

    IEM understands that the Court is scheduling the hearing on the TRO Motion and Motion to

    Dismiss for the same time and will likely resolve the motions contemporaneously. A TRO and

    preliminary injunction that would affect the rights of the parties for zero amount of time simply

    does not present a justiciable controversy. See Already, LLC v. Nike, Inc., 568 U.S. 85, 90

    (2013) (“A case becomes moot—and therefore no longer a Case or Controversy for purposes of

    Article III—when the issues presented are no longer live or the parties lack a legally cognizable

    interest in the outcome.”).

           As noted by CED in its TRO Motion, p. 7, to be entitled to the preliminary relief it seeks,

    CED must show that (1) it is likely to succeed on the merits, (2) it is likely to suffer irreparable

    harm without preliminary injunctive relief, (3) the balance of equities tips in its favor, and (4) an

    injunction is in the public interest. Am. Bev. Ass'n v. City & Cty. of S.F., 916 F.3d 749,754 (9th

    Cir. 2019). With regard to CED’s likely success on the merits, IEM incorporates its arguments

    in the ongoing briefing and argument submitted and to be submitted concerning IEM’s Motion to

    Dismiss. A separate ruling from the Court on whether CED is likely to succeed on the merits (as
    required to issue the requested injunctive relief), however, is wholly unnecessary when the Court

    is already in the process of resolving the dispute, on its merits, as a result of a Motion to Dismiss.

           There is no current arbitration proceeding and no current effort to resume arbitration—

    other than the Motion to Dismiss pending before the Court. Under the circumstances, CED can

    show no potential irreparable harm in simply allowing the Court to rule on the merits in the

    Motion to Dismiss. CED can show no equities or public interest in having the Court issue an

    unnecessary TRO or preliminary injunction, in addition to the Court’s ruling on the Motion to

    Dismiss.


Page 3 - THE NEW IEM, LLC’S RESPONSE TO PLAINTIFF’S                            HART WAGNER LLP
                                                                         1000 SW Broadway, Twentieth Floor
       MOTION FOR A TEMPORARY RESTRAINING                                      Portland, Oregon 97205
       ORDER AND PRELIMINARY INJUNCTION                                       Telephone: (503) 222-4499
                                                                              Facsimile: (503) 222-2301
            Case 3:18-cv-01905-MO           Document 63       Filed 04/19/19     Page 4 of 4




           IEM asks the Court to dismiss CED’s TRO Motion as moot, given the AAA’s dismissal

    of the California arbitration and IEM’s pending Motion to Dismiss.

           Respectfully submitted this 19th day of April, 2019.

                                                         HART WAGNER LLP


                                                 By:     /s/ Holly E. Pettit
                                                         Joe R. Traylor, OSB No. 964412
                                                         Holly E. Pettit, OSB No. 003506
                                                         Of Attorneys for Third-Party Defendant
                                                         THE NEW IEM, LLC




Page 4 - THE NEW IEM, LLC’S RESPONSE TO PLAINTIFF’S                         HART WAGNER LLP
                                                                      1000 SW Broadway, Twentieth Floor
       MOTION FOR A TEMPORARY RESTRAINING                                   Portland, Oregon 97205
       ORDER AND PRELIMINARY INJUNCTION                                    Telephone: (503) 222-4499
                                                                           Facsimile: (503) 222-2301
